 



Exhibit 10.205.1
STATEMENT OF EXTENSION OF WARRANT EXERCISE DATE
On November 3, 2006 the Company and its Board of Directors unilaterally extended
the expiration date of the 6,000,000 second tranche warrants issued in
connection with the Company’s 2006 Private Placement Offering to March 1, 2007.
The second tranche warrants previously were set to expire November 30, 2006.
Before the Company’s December 2006 1-for-100 reverse stock split, these warrants
had been exercisable for 600,000,000 shares of common stock.

 